      Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 1 of 27




 1   Thomas A. Dubbs (pro hac vice)
     Michael P. Canty (pro hac vice)
 2   Marisa N. DeMato (pro hac vice)
     James E. McGovern (pro hac vice)
 3   Thomas G. Hoffman (pro hac vice)
     LABATON SUCHAROW LLP
 4   140 Broadway
     New York, New York 10005
 5   Telephone: (212) 907-0700
     Facsimile: (212) 818-0477
 6   Email: tdubbs@labaton.com
     mcanty@labaton.com
 7   mdemato@labaton.com
     jmcgovern@labaton.com
 8   thoffman@labaton.com
     Attorneys for Lead Plaintiffs
 9
     James M. Wagstaffe (#95535)
10   WAGSTAFFE, VON LOEWENFELDT, BUSCH &
     RADWICK, LLP
11   100 Pine Street, Suite 725
     San Francisco, California 94111
12   Telephone: (415) 357-8900
     Facsimile: (415) 371-0500)
13   Email: wagstaffe@wvbrlaw.com
     Liaison Counsel for the Class
14
                                 UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
                                          OAKLAND DIVISION
17
                                                      Case No.: 4:18-cv-06607-HSG
18
                                                      CLASS ACTION
19
                                                      LEAD PLAINTIFFS’ OPPOSITION TO
20                                                    DEFENDANTS NEKTAR
     IN RE NEKTAR THERAPEUTICS                        THERAPEUTICS, HOWARD ROBIN,
21   SECURITIES LITIGATION                            STEPHEN DOBERSTEIN AND
                                                      JONATHAN ZALEVSKY’S NOTICE OF
22                                                    MOTION AND MOTION TO DISMISS
                                                      SECOND CONSOLIDATED CLASS
23                                                    ACTION COMPLAINT
24                                                    Hon. Judge Haywood S. Gilliam, Jr.
                                                      Date: December 3, 2020
25                                                    Time: 2:00
                                                      Oakland Courthouse, Courtroom 2 – 4th Floor
26

27

28

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG
      Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 2 of 27




 1                                                      TABLE OF CONTENTS
 2   INTRODUCTION .......................................................................................................................... 1

 3   BACKGROUND ............................................................................................................................ 3

 4   ARGUMENT .................................................................................................................................. 4

 5   I.        DEFENDANTS’ FALSE STATEMENTS ARE ACTIONABLE ..................................... 4

 6             A.         Defendants’ Use Of The 30-Fold Bar Chart Was False And Misleading............... 5

 7             B.         Plaintiff Adequately Alleged That The Outlier Patient Was Included in
                          The EXCEL Data Presented To The Public ........................................................... 5
 8
               C.         Defendants Confirm The Excel Data Presented Misrepresented The
 9                        Dosing Schedule of the EXCEL Trial Patients ....................................................... 7

10             D.         Defendants’ Misrepresentations Involving Data Are Actionable ........................... 8

11   II.       THE TOTALITY OF FACTORS SUPPORTS A STRONG INFERENCE OF
               SCIENTER ....................................................................................................................... 10
12
               A.         Direct Scienter ...................................................................................................... 11
13
               B.         Concealing The Source Of The EXCEL Data ...................................................... 13
14
               C.         Confidential Witness Statements Reveal That Defendants Were Willing to
15                        Selectively Release Positive Data ......................................................................... 15

16             D.         Additional Allegations of Motive ......................................................................... 16

17   III.      PLAINTIFF SUFFICIENTLY PLED LOSS CAUSATION............................................ 17

18             A.         Plaintiff Adequately Pled Loss Causation With Respect To The June 4,
                          2018 Stock Drop ................................................................................................... 17
19
               B.         Plaintiff Adequately Pled Loss Causation With Respect To The October 1,
20                        2018 Stock Drop ................................................................................................... 19

21   IV.       CONCLUSION ................................................................................................................. 23

22

23

24

25

26

27

28

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                                                               i
      Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 3 of 27




 1
                                                    TABLE OF AUTHORITIES
 2
                                                                                                                                    Page(s)
 3
     Cases
 4
     Ashcroft v. Iqbal,
 5
        556 U.S. 662 (2009) ...................................................................................................................4
 6
     Berson v. Applied Signal Tech., Inc.,
 7      527 F.3d 982 (9th Cir. 2008) ...............................................................................................4, 10

 8   In re BofI Holding, Inc. Sec. Litig.,
         No. 18-55415, 2020 WL 5951150 (9th Cir. Oct. 8, 2020) ..........................................19, 20, 21
 9
     Brody v. Transitional Hosps. Corp.,
10      280 F.3d 997 (9th Cir. 2002) .....................................................................................................4
11
     In re Countrywide Fin. Corp. Sec. Litig.,
12       588 F. Supp. 2d 1132 (C.D. Cal. 2008) ...................................................................................22

13   Flynn v. Sientra, Inc.,
        No. 15-07548, 2016 WL 3360676 (C.D. Cal. June 9, 2016) ...................................................17
14
     In re Gilead Scis. Secs. Litig..,
15       536 F.3d 1049 (9th Cir. 2008) ...........................................................................................17, 22
16
     In re Immune Response Sec. Litig.,
17       375 F. Supp. 2d 983 (S.D. Cal. 2005) ........................................................................................8

18   Lloyd v. CVB Fin. Corp.,
        811 F.3d 1200 (9th Cir. 2016) .................................................................................................17
19
     Meyer v. Greene,
20      710 F.3d 1189 (11th Cir. 2013) .........................................................................................21, 22
21   Mineworkers’ Pension Scheme v. First Solar Inc.,
22      881 F.3d 750 (9th Cir. 2018),
        cert. denied, 139 S. Ct. 2741 (2019) ........................................................................................19
23
     Provenz v. Miller,
24      102 F.3d 1478 (9th Cir. 1996) ..................................................................................................22
25   In re Rigel Pharmaceuticals, Inc. Sec. Litig.,
         697 F.3d 869 (9th Cir. 2012) ...............................................................................................9, 10
26
     Robb v. Fitbit Inc.,
27
        216 F. Supp. 3d 1017 (N.D. Cal. 2016) ...................................................................................10
28

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                                                           ii
      Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 4 of 27




 1   South Ferry LP, No. 2 v. Killinger,
        542 F.3d 776 (9th Cir. 2008) ...................................................................................................10
 2
     Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
 3       551 U.S. 308 (2007) ...................................................................................................4, 7, 10, 17
 4
     U.S. v. Harkonen,
 5      No. C 08-00164, 2010 WL 2985257 (N.D. Cal. July 27, 2010) ................................................9

 6   Zucco Partners LLC v. Digimarc Corp.,
        552 F.3d 981 (9th Cir. 2009) .......................................................................................12, 13, 17
 7
     Statutes
 8
     15 U.S.C. §78u-4(b) ...................................................................................................................4, 10
 9
     Other Authorities
10

11   17 C.F.R. §240.10b-5.......................................................................................................................5

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                                                           iii
      Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 5 of 27




 1                                           INTRODUCTION
 2            Nektar Therapeutics (“Nektar” or the “Company”) and certain key insiders (the

 3   “Individual Defendants”) presented highly misleading data about their flagship drug candidate

 4   NKTR-214 to create the false impression that the drug had produced encouraging results during

 5   the EXCEL clinical trial. This inflated Nektar’s stock price throughout the Class Period of

 6   January 10, 2017 to September 28, 2018. As the unrealistic expectations created by Defendants’

 7   misconduct were inevitably disappointed by subsequent clinical trial data, investors suffered

 8   heavy losses as Nektar’s stock price plummeted an astounding 42% on June 4, 2018. Investors

 9   suffered additional losses of 7% on October 1, 2018, when it was revealed by a short seller’s

10   investigation (the “Plainview Report”) that Defendants used misleading outlier-driven data,

11   which had also misrepresented the dosing schedule of the patients involved, as the basis for

12   many of their early public statements about the effectiveness of NKTR-214 in the EXCEL

13   clinical trial.

14            This Court dismissed the prior complaint with leave to amend, providing a roadmap for

15   repleading the claims at issue. The operative Second Consolidated Class Action Complaint (the

16   “Complaint”) 1 has addressed this Court’s concerns, pleading that Defendants’ false and

17   misleading statements were predicated on misleading outlier-driven data involving a single

18   patient who had a highly unusual reaction and was dosed more frequently than Defendants’
19   public statements claimed. Nevertheless, Defendants continue to maintain that this outlier

20   patient might not have been included in the dataset that formed the basis for their false and

21   misleading statements. This is simply untrue. The Complaint includes additional confidential

22   witness statements and an analysis by a highly qualified industry expert that put this issue to

23   rest—and that alone is sufficient to address the great majority of Defendants’ arguments.

24            Tellingly, Defendants maintain that even if data from the outlier patient was included in

25   the alleged false statements and even if that inclusion dramatically altered the data presented, the

26   decision to include the data—while hiding the fact that it was outlier-driven and misrepresenting

27
          1
           All capitalized terms herein have the same meaning as in the Second Consolidated Class
28   Action Complaint For Violation of Federal Securities Laws (ECF No. 80). All citations to “¶__”
     and “¶¶__” refer to paragraphs in the Complaint.
     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                       1
      Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 6 of 27




 1   the dosing schedule—was an innocent question of scientific methodology that is not actionable

 2   under the securities laws. There is some irony to this given the allegations that Defendants’ own

 3   scientists, at least those who were not also Nektar executives that were involved in and profited

 4   financially from the alleged fraud, protested to the Defendants that presenting the outlier data

 5   would be misleading. This conclusion is further supported by information and analysis from an

 6   expert about the relevant industry and scientific standards for the use of such data. The securities

 7   laws do not immunize a business decision to mislead investors simply because the deception

 8   involves scientific content.

 9          While this court found that scienter had not been pled in the previous complaint, that

10   holding was premised on its discussion of falsity. Now that the operative Complaint has

11   addressed this Court’s concerns about the allegations regarding the outlier data and the dosing

12   schedule, the Complaint more than supports a strong inference of scienter. This conclusion is

13   bolstered by expert analysis that anyone of Defendants’ knowledge and experience would have

14   known that their public statements would mislead investors about the performance of NKTR-214

15   in the EXCEL clinical trial.

16          Finally, Defendants argue that loss causation has not been pled, despite the fact that

17   Defendants’ fraudulently inflated investor expectations that were then frustrated by subsequent

18   developments. Again, relying on a conclusion reached by this Court after it found that the falsity

19   of Defendants’ statements had not been pled, Defendants argue that the public already knew the

20   facts exposed by the Plainview Report before the two alleged corrective events took place. But,

21   as the operative Complaint clarifies, Defendants intentionally dispersed the supposedly public

22   information in a piecemeal and misleading fashion that was intended to make it difficult to

23   follow the breadcrumbs. When a market participant finally solved the puzzle, and published its

24   findings after taking a short position, the share price plummeted when investors learned the truth.

25   Defendants now seek to be rewarded because they made it difficult for the market to discover

26   their fraud. They should not. And their motion to dismiss must be denied.

27

28

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                        2
      Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 7 of 27




 1                                            BACKGROUND
 2          Throughout the class period, Defendants repeatedly stated that their drug candidate

 3   NKTR-214 produced a “30-fold increase” in cancer-fighting cells during the EXCEL clinical

 4   trial, without causing a corresponding increase in immunosuppressive cells. This was significant

 5   because past attempts at producing cancer-fighting cells with similar treatments had been unable

 6   to avoid also producing a toxic quantity of immunosuppressive cells. ¶¶3-5. With this scientific

 7   backdrop, Defendants’ statements indicated that the EXCEL trial had offered an early indication

 8   of a potential breakthrough in cancer research. Defendants touted their supposed breakthrough at

 9   a series of conferences and investor events—each time repeating that a 30-fold increase in

10   cancer-fighting cells was achieved without a corresponding increase in immunosuppressive cells.

11            In reality, the 30-fold increase in cancer-fighting cells was driven by the inclusion of

12   data from a single outlier patient (in a dataset of 10) who experienced a ~300-fold increase in

13   cancer-fighting cells. ¶¶64-76; 84-96. To make matters worse, this outlier patient was dosed

14   more frequently than Defendants’ claimed in their public statements. ¶¶73-74; 104. No other

15   patient had a similar reaction. ¶84. And had the outlier patient been excluded from the dataset,

16   the results would not have supported Defendants’ claims that the EXCEL trial demonstrated an

17   increase in cancer-fighting cells. ¶¶84-85. The fact that Defendants packaged their data to

18   justify their 30-fold increase narrative, without revealing it was driven by a single outlier patient
19   dosed more frequently than was acknowledged, broke with basic industry and scientific

20   standards that market participants assume are followed. ¶¶97-104.

21          Because any reasonable opportunity to parse the EXCEL data would have revealed that

22   the 30-fold increase claim was highly misleading, Defendants ensured that investors could not

23   examine the data in sufficient detail. See infra Sec. II. This was accomplished in part by listing

24   the outlier patient’s results in a small portion of a poster at a European medical conference, and

25   subsequently presenting aggregated data at subsequent events in the United States with no

26   acknowledgement it was driven by outlier data. Id. This inflated Nektar’s share price as the

27   EXCEL trial results were misleadingly sold as a positive when, in fact, any familiarity with the

28   dataset would have debunked that claim.

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                         3
      Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 8 of 27




 1           Investors began to suffer losses when the data from a subsequent clinical trial, PIVOT-

 2   02, was far less positive. ¶¶154-57. This is because the more complete dataset from PIVOT-02

 3   frustrated the expectations that had been created by the repeated public statements about the

 4   EXCEL trial. Nevertheless, because investors did not yet have reason to believe that the EXCEL

 5   trial data presented at conferences was an outlier-driven illusion, this initial red flag did not

 6   remove all inflation from Nektar’s share price. Defendants helped see to this by continuing to

 7   taut the EXCEL data after the PIVOT-02 data came out. ¶¶145-47. In a subsequent corrective

 8   event, a published investigation by investors performed the feat of gathering all of Nektar’s

 9   public statements, made at various conferences across the globe, and examining the data. ¶¶158-

10   62. The publication of this investigation revealed to the market that Defendants’ 30-fold

11   increase claim was based on data from a single outlier patient who was dosed more frequently

12   than acknowledged. Id. Once the market learned the true basis for Defendants’ 30-fold increase

13   claim, the remaining inflation was removed from Nektar’s share price as the deceptive nature of

14   Defendants’ misstatements became clear to the market. Id.

15                                               ARGUMENT
16           A motion to dismiss should be denied if the complaint “contain[s] sufficient factual

17   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

18   556 U.S. 662, 678 (2009) (quotation marks omitted). All factual allegations must be taken as

19   true, construed in the light most favorable to the plaintiff, and considered collectively. Tellabs,

20   Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322-23 (2007).

21   I.      DEFENDANTS’ FALSE STATEMENTS ARE ACTIONABLE
22           Under the PSLRA, falsity is pled by “specify[ing] each statement alleged to have been

23   misleading” and “the reason or reasons why the statement is misleading” 15 U.S.C. §78u-

24   4(b)(1)(B). “[A] statement is misleading if it would give a reasonable investor the impression of

25   a state of affairs that differs in a material way from the one that actually exists.” Berson v.

26   Applied Signal Tech., Inc., 527 F.3d 982, 985 (9th Cir. 2008) (quotations omitted). Similarly, an

27   omission “must affirmatively create an impression of a state of affairs that differs in a material

28   way from the one that actually exists.” Brody v. Transitional Hosps. Corp., 280 F.3d 997, 1006

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                           4
      Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 9 of 27




 1   (9th Cir. 2002). This includes a duty “to make the statements . . . in light of the circumstances

 2   under which they were made not misleading.” 17 C.F.R. §240.10b-5(b).

 3          A.      Defendants’ Use Of The 30-Fold Bar Chart Was False And Misleading
 4          Throughout the class period, Defendants repeated the misleading claim that the EXCEL

 5   trial had demonstrated a “30-fold” increase in cancer-fighting cells, without also increasing

 6   immunosuppressive cells. ¶¶53-54. The source for this claim was never adequately revealed to

 7   investors. In reality, a single outlier patient saw an extreme ~300-fold increase, which

 8   significantly skewed the average increase in cancer-fighting cells across the 10-patient dataset

 9   used to support Defendants’ public statements. ¶¶84-96. No other patient had a similar reaction,

10   a fact confirmed by CW #2. ¶84. The dataset also included patients (including the outlier) who

11   were dosed every two weeks (potentially increasing the chance of a favorable result as the

12   patient receives the drug more often), which is contrary to the Company’s statements that the

13   dataset was comprised of data from patients dosed every three weeks. Id. at ¶73. In short, the

14   EXCEL data provided no justification for Defendants’ numerous positive statements about it.

15   Investors who reasonably assumed that basic industry and scientific standards were followed

16   were misled by Defendants’ misconduct.

17          B.      Plaintiff Adequately Alleged That The Outlier Patient Was Included in The
                    EXCEL Data Presented To The Public
18
            The operative Complaint establishes that Defendants’ 30-fold increase claim, which
19
     formed the basis for the false and misleading statements at issue, was driven by data from a
20
     single outlier patient who had a unique and highly unusual reaction. In its prior order, this Court
21
     held that the Plainview Report did not indicate sufficient expertise for this Court to accept its
22
     conclusion that the outlier patient on the Figure 6 line graph at the 2017 ASCO GU conference,
23
     who showed a ~300-fold increase in cancer-fighting cells, was included in the dataset. Dkt. #76
24
     at 16. The Court also found that CW #2’s statement that Defendant Robin ordered the outlier
25
     patient to be included in public presentations did not necessarily refer to the outlier from the
26
     Figure 6 line graph, as opposed to a different outlier in the EXCEL data. Id. at 17.
27

28

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                         5
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 10 of 27




 1          The operative Complaint addresses these concerns. It is pled that CW #2, who worked in

 2   Clinical Development Operations at Nektar and attended the relevant meetings, remembers that

 3   the patient from the Figure 6 line graph was used in the false statements. See Complaint at ¶84

 4   (noting that CW #2 “confirmed that Patient 14 referenced in Figure 6 of the poster displayed at

 5   the 2017 ASCO GU conference was the single outlier patient who experienced a unique increase

 6   in cancer-fighting cells.”). CW #2 also confirmed that “no other patient in the study had a

 7   similar reaction to the drug” and that “had the outlier patient been removed from the dataset, the

 8   result would have been ‘nowhere near’ the 30-fold increase claim” that was presented by

 9   Defendants. ¶¶84-85. These statements directly support that Patient 14 from Figure 6 of the line

10   graph was included in the 30-fold increase claims.

11          In an attempt to cling to their previous argument, Defendants selectively quote the

12   Complaint and offer a strawman. They argue that the Complaint contains “significant

13   equivocation” about whether Patient 14 was included in the false and misleading statements by

14   quoting only the statement from CW #2 that there was a single outlier (which, read in context,

15   was made after the direct statement that this outlier was Patient 14). Dkt. #86 at 12 (referring to

16   ¶84 of the Complaint). Notably, even if Defendants’ linguistic games were accepted and the

17   direct statement is ignored, Defendants still miss the mark. Given that CW #2 remembered that

18   only one patient had an outlier reaction and that outlier data significantly skewed the 30-fold

19   increase figure, it can be inferred from CW #2’s statements that Patient 14 was included in the

20   dataset supporting Defendants’ public statements (as a reading of Figure 6 clearly shows Patient

21   14 had an outlier reaction, there was only one outlier reaction, and an outlier reaction was

22   included). In other words, the Complaint directly alleges that the outlier data of Patient 14 was

23   included in Defendants’ public statements and, regardless, also pleads facts from which that

24   inference may be logically drawn.

25          Importantly, this Court noted that “Plaintiffs sufficiently detail that CW #2’s role was

26   such that he or she would be in a position to hear Defendant Robin discuss and instruct that the

27   purported outlier data should be used in public presentations, such as the 30-fold increase chart.”

28   Dkt. #76 at 17 n.5. See ¶¶182-84 (describing why CW #2 had a basis for his or her knowledge).

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                       6
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 11 of 27




 1   As such, it is clearly established that a single outlier patient provided the basis for Defendants’

 2   30-fold increase claims. The Complaint adequately pled this fact and it must be accepted at this

 3   early stage. Tellabs, 551 U.S. at 323.

 4           C.     Defendants Confirm The Excel Data Presented Misrepresented The Dosing
                    Schedule of the EXCEL Trial Patients
 5
             The Complaint pleads that Defendants’ false and misleading statements misrepresented
 6
     the dosing schedule of the patient population by claiming patients were dosed every three weeks
 7
     when, in fact, two patients—including the outlier patient—were dosed every two weeks. ¶¶5;
 8
     73. Given that a 10-patient dataset was used to support the public statements, this meant that 40
 9
     percent of the patients included were on a more aggressive dosing schedule than Defendants
10
     repeatedly claimed in their presentations. ¶73. After the Plainview Report revealed the falsity of
11
     this misrepresentation, the Company’s stock price dropped. See ¶¶158-62.
12
             In the prior order, the claims related to the dosing schedule were dismissed because this
13
     Court found that the complaint did not plead that Patient 14 from the Figure 6 line graph (the
14
     outlier) was included in the dataset supporting the 30-fold increase claims (which the Plainview
15
     Report’s analysis of the dosing schedule assumed). Dkt. #76 at 18. Defendants’ brief
16
     acknowledges the interrelationship of these issues. See Dkt. #86 at 10-11 (“Apart from their
17
     allegations about Patient 14 . . . Plaintiffs plead no facts showing that patients dosed every two
18
     weeks were in fact included in the bar chart.”). Because the Complaint now establishes that
19
     Patient 14 was included in the 30-fold increase data, it must be assumed at this stage that the
20
     dosing schedule was misrepresented—a factor that could introduce substantial bias into the
21
     market and was important to investors. ¶104. 2
22

23

24

25
         2
            This statement from Expert #1 is more than sufficient to address Defendants’ assertion that
26   the Complaint does not explain why investors would view dosing on a three-week schedule less
     favorably than dosing on a two-week schedule. See Dkt. #86 at 11. Certainly, whether
27   Defendants’ statement that positive results occurred when individuals were dosed less often than
     they actually were (as in the case of the outlier patient) is a question of fact at this stage.
28   Moreover, as discussed above, the investors who authored the Plainview Report certainly found
     it to be relevant, as did the subsequent market reaction.
     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                           7
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 12 of 27




 1           D.     Defendants’ Misrepresentations Involving Data Are Actionable
 2           Defendants continue to maintain that statements involving statistical or scientific content

 3   are discretionary matters that are not actionable under the securities laws. This is not the law.

 4   See In re Immune Response Sec. Litig., 375 F. Supp. 2d 983, 1019 (S.D. Cal. 2005) (denying

 5   motion to dismiss where it was alleged that “Defendants committed fraud by publicly reporting

 6   [optimistic clinical trial] results that they knew or should have known were either so incomplete

 7   or so statistically flawed as to lack clinical significance.”). 3 Notably, this Court accepted the

 8   above as valid authority but held that the prior complaint “failed to explain why or how the data

 9   was so ‘incomplete’ or ‘statistically flawed’ as to be misleading on its face.” Dkt. #76 at 18.

10           Since the operative Complaint establishes that the misleading 30-fold increase claim was

11   based on data from a single outlier patient dosed more frequently than was acknowledged, the

12   Complaint shows that the data informing Defendants’ false and misleading statements was so

13   “incomplete” and “statistically flawed” as to be misleading on its face. This conclusion is

14   supported by the analysis of Expert #1, a highly qualified PhD who serves as the Director of

15   Cancer Biostatistics at a major research university. See ¶87 (listing other qualifications). Expert

16   #1 conducted a statistical analysis of the 30-fold increase statements that assumed Patient 14

17   from the Figure 6 line graph (the outlier) was included in a dataset of 10 patients (as the slides

18   Defendants presented indicated). Id. at ¶88. 4 Notably, Expert #1 stated that utilizing Patient 14

19   in the 10-patient dataset to support Defendants’ 30-fold increase claim—which is exactly what

20

21
         3
            The court further clarified that “Plaintiffs' criticism is not that what was said was
22   inaccurate, but that it was incomplete, thus portraying the results of the clinical trial in an unduly
     optimistic light. Whether Defendants' statements were accurate is not an issue at this stage.” Id.
23   Here, the 30-fold increase claims similarly presented the EXCEL clinical trial in an unduly
     optimistic light, while the misrepresentation of the dosing schedule was inaccurate. Defendants’
24   reply brief on the previous motion to dismiss attempted to distinguish this case by pointing to the
     fact that the Immune Response defendants had been informed in real time that their public
25   statements were misleading. Dkt. #70 at 5. Here, the same is true. See ¶85 (detailing allegations
     that Defendants were told by their scientists that their statements were false and misleading). It
26   is also a false distinction as Defendants had knowledge of what they were doing throughout the
     class period. See infra Sec. II.
27        4
            The analysis was conservative and assumed that no patient had a negative fold change. Id.
     at ¶¶89-90. The results were consistent with the error bar displayed at the ESMO 2017
28   conference, independently confirming CW #2’s statement that Patient 14’s data was included in
     Nektar’s 30-fold increase calculations. Id. at ¶¶95-96.
     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                          8
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 13 of 27




 1   Defendants did—was “highly misleading” both because it misrepresented the dosing schedule

 2   and because the data was incomplete and outlier-driven. ¶¶98-100. 5 As stated by Expert #1,

 3   there are clear industry and scientific norms against both the presentation of “highly

 4   incomplete” and “outlier-driven” data. Id. at ¶100-101 (emphasis added). 6 In the judgment of

 5   Expert #1 both of these standards were violated by Defendants’ use of outlier-driven data, which

 6   misrepresented the dosing schedule, to support their 30-fold increase claim. Id. Expert #1

 7   emphasized that individuals familiar with pharmaceutical research assume that such basic

 8   standards are followed. Id. at 102.

 9            As such, Defendants’ statements were false and misleading statements because they did

10   not acknowledge that the data was so incomplete and statistically flawed as to be misleading to

11   anyone with basic knowledge of industry and scientific standards. As discussed, this is

12   actionable under the Immune Response Securities Litigation line of cases. See also U.S. v.

13   Harkonen, No. C 08-00164, 2010 WL 2985257, at *9 (N.D. Cal. July 27, 2010) (affirming

14   finding of falsity in wire fraud conviction based on press release that expressed unreasonable

15   optimism about a failed clinical trial in light of accepted statistical methods for interpreting

16   clinical trial data).

17            Defendants continue to rely on In re Rigel Pharmaceuticals, Inc. Securities Litigation,

18   697 F.3d 869 (9th Cir. 2012), which affirmed the dismissal of a complaint where the plaintiff

19   “[did] not allege that [d]efendants misrepresented their own statistical methodology, analysis,

20   and conclusions, but instead criticize[d] only the statistical methodology employed by

21   [d]efendants.” Id. at 879. But Rigel did not involve an allegation that Defendants’ statements

22   were so incomplete and statistically flawed as to be misleading on their face. Nor did any of the

23

24
          5
            Defendants’ assertion that Expert # 1 only demonstrated basic facts about the computation
25   of an average is belied by the fact that his or her computation of various scenarios shows no
     other patient besides the outlier could have had a similar reaction—a fact also confirmed by CW
26   #2, as was discussed previously. See Dkt. #86 at 14-15. While Defendants ridiculously assert
     that any fold change in the patients may be significant even if the 30-fold increase claim is
27   outlier-driven, that again is a question of fact not appropriate for resolution at this stage.
          6
            The clear identification of these two standards belies Defendants’ assertion that the
28   Complaint does not articulate what standards were violated by Defendants’ conduct. See Dkt.
     #86 at 13-14. It is too late for Defendants to address this point on reply.
     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                        9
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 14 of 27




 1   cases in Defendants’ list of cases applying Rigel. Instead, the dispute was merely whether one of

 2   several reasonable, which is to say not misleading, methodologies should have been used.

 3          Here, where Defendants presented inaccurate and outlier-driven data that would mislead

 4   anyone versed in industry and scientific standards, this case involves far more than an academic

 5   disagreement over whether one of several reasonable research methodologies is the best

 6   methodology for a clinical trial.

 7   II.    THE TOTALITY OF FACTORS SUPPORTS A STRONG INFERENCE OF
            SCIENTER
 8
            The PSLRA requires plaintiffs to “state with particularity facts giving rise to a strong
 9
     inference that the defendant acted with the required state of mind.” 15 U.S.C. §78u-4(b)(2).
10
     Alleging scienter requires “facts giving rise to a strong inference that defendants acted with the
11
     intent to deceive or with deliberate recklessness as to the possibility of misleading investors.”
12
     Berson, 527 F.3d at 987.
13
            Evaluating scienter requires a “holistic approach” that considers “whether all of the facts
14
     alleged, taken collectively, give rise to a strong inference of scienter, not whether any individual
15
     allegation, scrutinized in isolation, meets that standard.” Tellabs, 551 U.S. at 322-23; see also
16
     South Ferry LP, No. 2 v. Killinger, 542 F.3d 776, 784 (9th Cir. 2008) (“[A] court should look to
17
     the complaint as a whole, not to each individual scienter allegation.”). Significantly, scienter
18
     allegations must only be “as cogent or compelling as a plausible alternative inference.” Robb v.
19
     Fitbit Inc., 216 F. Supp. 3d 1017, 1033 (N.D. Cal. 2016). This standard is met where, as here, “a
20
     reasonable person would deem the inference of scienter cogent and at least as compelling as any
21
     opposing inference one could draw from the facts alleged.” Tellabs, 551 U.S. at 324. Plaintiffs
22
     need not produce a “smoking gun” to satisfy this burden. Id. at 330.
23
            Here, the picture is compelling. Defendants repeatedly touted the claim that NKTR-214
24
     produced a 30-fold increase in cancer-fighting cells, when they knew that the statement was
25
     based on data from a single outlier patient dosed more frequently than was claimed. Any person
26
     of Defendants’ medical training and industry experience would have known this violated
27
     industry and scientific standards related to the presentation of data and, as such, would have been
28

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                         10
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 15 of 27




 1   misleading to market participants who assume that such standards are followed. The inference

 2   that Defendants’ conduct was intentional is supported by the lengths Defendants went to in order

 3   to hide the source of the data—burying an error bar in a poster displayed once in Spain and

 4   including an unrecognizable version of the same error bar at one subsequent event. Knowledge

 5   may be assumed by the fact that confidential witness statements, in addition to the analysis of

 6   Expert #1, establishes that Defendant Robin was aware of the effect of the outlier patient on the

 7   dataset and nevertheless ordered that the patient be included. This decision was consistent with

 8   Defendant Robin’s subsequent conduct of only releasing positive cherry-picked data from the

 9   PIVOT-02 trial that followed the EXCEL trial. Taken together, these facts, many of which are

10   individually sufficient, support a strong inference of scienter.

11          A.      Direct Scienter
12          Having pled that the Defendants’ 30-fold increase claim, based on data from a single

13   outlier patient who was dosed more frequently than acknowledged, was false and misleading, the

14   concerns this Court identified with the scienter pleadings are readily addressed. In its prior

15   order, this Court noted that while it was pled that CW #2 participated in meetings where

16   Defendant Robin instructed the data from the outlier patient to be included in public

17   presentations, the complaint “fail[ed] to explain why this action was wrong or indicative of

18   scienter.” Dkt. #76 at 19-20 (citing Rigel Pharm., 697 F.3d at 833). As established supra, that

19   concern has been addressed by the allegation that any individual knowledgeable about industry

20   and scientific standards would have found the use of the outlier-patient to generate the 30-fold

21   increase claims, when no other patient had a similar reaction, to be highly misleading. Expert #1

22   noted that “participants familiar with the use of data in the pharmaceutical industry, such as

23   Defendants, would possess the requisite understanding to realize that presenting the data to

24   “prove” a 30-fold increase in cancer-fighting cells would violate the above industry and

25   scientific standards [of not using “highly incomplete” or “outlier” data to sell a claim]

26   customarily followed in such trials that individuals familiar with pharmaceutical research

27   typically assume are followed.” ¶102 (emphasis added).

28

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                      11
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 16 of 27




 1           Each Defendants had an industry background, scientific, and medical training that makes

 2   them familiar with basic industry and scientific standards. ¶¶13-17. That these individuals were

 3   immersed in decisions about what data would be included in public statements supports that their

 4   conduct was intentional. CW #2 confirmed that the decision to include the outlier patient was

 5   made at Executive Committee meetings, in which each Individual Defendant participated, and

 6   that the ultimate decision to include the data was ordered by Defendant Robin personally. ¶184.

 7   As discussed, this Court has already credited that CW #2 is adequately alleged to have

 8   knowledge of these events. See supra Sec. I. The falsity of the 30-fold increase claim,

 9   combined with these allegations about knowledge, is probative of scienter. See Zucco Partners

10   LLC v. Digimarc Corp., 552 F.3d 981, 1000 (9th Cir. 2009) (“[F]alsity may itself be indicative of

11   scienter where it is combined with allegations regarding a management’s role in the company

12   that are particular and suggest that the defendant had actual access to the disputed information,

13   and where the nature of the relevant fact [was prominent].”) (quotation marks omitted).

14           Defendants’ direct knowledge of the dataset used to mislead the public is further

15   supported by the additional information provided by CW #2 that the Company’s own scientists

16   protested to Defendants that it would be misleading to include the outlier data. See ¶85. 7

17   Defendants argue this is contradictory because Defendants Zalevsky and Doberstein also had

18   scientific backgrounds (id.) but those Defendants also had business roles and were involved in
19   making the false and misleading statements and profited from the fraud by making stock sales

20   during the Class Period. As such, had Defendants unwittingly erred during the meetings in

21   which it was determined what data should be included (an assumption that strains credulity), the

22   misleading nature of their eventual public statements were brought to their attention before they

23   were made. Defendants prioritized their self-interest over their duties as scientists, despite being

24   cautioned by the Company’s own scientists who had no such conflicts.

25

26

27

28       7
           While Defendants protest that the names of the employees and scientists have not been
     provided (Dkt. #86 at 19), that level of granularity is not required.
     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                     12
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 17 of 27




 1           B.     Concealing The Source Of The EXCEL Data
 2           The Complaint also establishes that Defendants engaged in a pattern of deceptive

 3   behavior to hide the misuse of statistical data that supported the 30-fold increase claims. While

 4   this was pled in the prior complaint, this Court did not credit the allegations because it found that

 5   it was not pled that Patient 14 from the Figure 6 line graph (the outlier) was necessarily included

 6   in the dataset that supported the 30-fold increase claims. Dkt. #76 at 20. Because that fact has

 7   now been established, the chronology of events indicates that public information was

 8   disseminated in a deceptive pattern more likely to result from intentional conduct than any

 9   innocent explanation. 8

10           In a poster displayed at the European Society for Medical Oncology meeting in Madrid,

11   Spain in September 2017, Defendants first presented the 30-fold increase claim. ¶174. Unlike

12   the slides displayed as Defendants presented their false and misleading statements, this poster

13   contained an error bar that indicated the 30-fold increase claim was achieved with outlier data.

14   Id. Tellingly, this feature disappeared from every presentation made during the Class Period. Id.

15   Instead, the information remained buried within hundreds of data points on a single medical

16   poster displayed during a presentation in Spain. Id. The Complaint provides context for how the

17   error bars, which contained no accompanying explanation, were buried in the poster by

18   reproducing the poster:

19

20

21

22

23

24

25

26
         8
           Defendants’ motion merely states that this allegation was previously found insufficient,
27   taking for granted it should be again, when the reason for this Court’s previous holding was that
     the underlying falsity allegation had not been pled. Now that the 30-fold increase claims have
28   been shown to be false and misleading, the pattern of how Defendants kept the public from
     seeing how the data was assembled is even more stark.
     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                      13
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 18 of 27




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24
     ¶176. After Defendant Robin set the narrative of a 30-fold increase being demonstrated, each
25
     Defendant towed the line in their presentations. At one conference in the United States, ASCO
26
     2017, Defendant Zalevsky presented a slide with an error bar (while verbally stating the 30-fold
27

28

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                  14
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 19 of 27




 1   increase claim) where the error bar appeared condensed to draw emphasis away from it. ¶175. 9

 2   This succeeded in preventing the market from absorbing the information that the 30-fold increase

 3   claim was driven by data from an outlier patient (who was also dosed more frequently than was

 4   acknowledged). The market did not learn of that information until the publication of the

 5   Plainview Report.

 6           In short, Defendants repeatedly obscured any statistical information that could have

 7   allowed investors to put Defendants’ misleading 30-fold increase statements into their proper

 8   context. As alleged, this consistent pattern of obscuring the source of the data is evidence of

 9   Defendants’ scienter. ¶176-77. It is not plausible that a company of Nektar’s sophistication

10   would have done this by mistake. Id. at ¶177. Each presentation helped fit the pattern, negating

11   any innocent explanation that Defendants might offer for their behavior. It is telling that once

12   the Plainview Report connected the dots, investors were shocked and the Company’s share price

13   immediately declined. The market could not learn that outlier data supported the 30-fold

14   increase claim from the single poster displayed in Spain and the unrecognizable graphics

15   displayed at one subsequent conference.

16           C.     Confidential Witness Statements Reveal That Defendants Were Willing to
                    Selectively Release Positive Data
17
             The Complaint further establishes evidence of scienter by showing that NKTR-214 was
18
     of sufficient importance to the Company that the PIVOT-02 trial, which followed the EXCEL
19
     trial, was manipulated to produce more positive data. The Complaint alleges that to obtain more
20
     favorable PIVOT data, Defendants, and others acting at their direction, improperly interfered
21
     with the conduct of the trials in various ways. See, e.g., ¶187 (selectively granting extensions of
22
     cutoff deadlines only to present positive data to investors); ¶¶188-91 (calling investigators to
23
     suggest they alter their conclusions about patient scans to produce more favorable data); ¶¶193-
24
     94 (improper use of non-protocol criteria to exclude patients to improve results, including
25
     suspension of all participants from Poland, who may have been more ill). This information was
26

27       9
           Defendants misrepresent the Complaint on this point, stating that the Complaint says
     Defendant Zalevsky drew attention to the error bar. In fact, a reading of ¶175 of the Complaint
28   indicates that Zalevsky drew attention to the portion of the slide indicating an “enormous
     increase in the amount of [cancer fighting] T cells in the tumor.” See Dkt. #86 at 18.
     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                        15
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 20 of 27




 1   supported by the statements of three confidential witnesses with direct knowledge of this

 2   conduct. ¶¶180; 182; 191.

 3            Importantly, the confidential witnesses establish that Defendants manipulated PIVOT-02

 4   given a desire to release only positive data to obtain funding. This is important as the motive

 5   also explains why Defendants would release an outlier-driven dataset to support their 30-fold

 6   increase claim during the EXCEL trial. CW #2, who worked in Clinical Development

 7   Operations at Nektar throughout the Class Period and attended executive meetings where

 8   Defendants discussed NKTR-214, explained Defendants’ motives with the statement that “[a]t

 9   Nektar it was all about raising money.” ¶¶182-85. NKTR-214 was particularly important to

10   Defendants given Nektar’s limited pipeline of viable drug candidates. Id. at ¶185.

11            The Complaint alleges that during the PIVOT trial, calls were made to trial sites to

12   persuade them to selectively submit positive data before public presentations, while negative

13   data was excluded by the selective enforcement of pre-determined cutoff deadlines. ¶¶187-89.

14   As the new Complaint details, CW #2 was present for many of these calls and recalled that

15   Nektar employees Dr. Michael Imperiale and Dr. Margaret Ziola, who were tasked with making

16   these calls, protested to Tagliaferri that it was inappropriate to include data after a cutoff date,

17   but current Chief Medical Officer Tagliaferri told them to “do it anyway” because Defendant

18   “Howard [Robin] wants it.” ¶189. 10 By doing so, the Defendants ensured that positive trial data

19   would disproportionately affect the data reported to the public. Consequently, these statements

20   establish a further pattern of intentional conduct by Defendant Robin of selectively releasing

21   positive data, as he did previously with the EXCEL data in the alleged false and misleading

22   statements.

23            D.     Additional Allegations of Motive
24            While Plaintiffs must only show a strong inference of intentional conduct, the pleadings

25   also shed additional light on Defendants’ motives. As the Complaint alleges, securing funding

26

27       10
           CW #3, whose statements were not available at the time of the previous complaint,
     corroborated that these calls took place, were sometimes placed by Imperiale and Ziola, and, like
28   CW #1 and CW #2, felt the conduct was improper and not consistent with industry standards.
     ¶191.
     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                        16
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 21 of 27




 1   by producing positive clinical trial results was also of crucial importance to Nektar’s operations

 2   because it helped Nektar secure the developmental support of BMS. ¶204. Based on analyst

 3   reports referenced in the Complaint, Plaintiff alleged this allowed Nektar to receive a record cash

 4   payment. Id. Defendant Doberstein described the deal as “a very stabilizing event” and the

 5   Company was seen by analysts as heavily reliant on partners for revenue. Id. In addition, each

 6   of the Defendants profited through sales of stock. See ¶¶206-8. Such allegations of motive are

 7   supportive of scienter. See Tellabs, 551 U.S. at 325 (“[M]otive can be a relevant consideration,

 8   and personal financial gain may weigh heavily in favor of a scienter inference”). While the

 9   Court found neither allegation of motive was sufficient to indicate scienter in its prior order, they

10   must be considered holistically with the allegations of the operative Complaint. See id. at 322-

11   23.

12   III.   PLAINTIFF SUFFICIENTLY PLED LOSS CAUSATION
13          “To establish loss causation, the plaintiff must demonstrate a causal connection between

14   the deceptive acts that form the basis for the claim of securities fraud and the injury suffered by

15   the plaintiff.” In re Gilead Scis. Secs. Litig.., 536 F.3d 1049, 1055 (9th Cir. 2008) (quotation

16   marks omitted). “So long as the complaint alleges facts that, if taken as true, plausibly establish

17   loss causation, a Rule 12(b)(6) dismissal is inappropriate.” Id. at 1057. This is “a context-

18   dependent inquiry . . . as there are an infinite variety of ways for a tort to cause a loss.” Lloyd v.

19   CVB Fin. Corp., 811 F.3d 1200, 1210 (9th Cir. 2016) (citation and quotation marks omitted). A

20   plaintiff need allege only that a given disclosure was a “substantial factor,” rather than the only

21   factor, in causing the decline in the price of a security. See, e.g., Flynn v. Sientra, Inc., No. 15-

22   07548, 2016 WL 3360676, at *16 (C.D. Cal. June 9, 2016).

23          A.      Plaintiff Adequately Pled Loss Causation With Respect To The June 4, 2018
                    Stock Drop
24
            On Saturday, June 2, 2018, Nektar introduced NKTR-214 Phase 1/2 data from the
25
     PIVOT-02 clinical trial at the ASCO conference in Chicago and a subsequent analyst and
26
     investor event. ¶59-62. The new data revealed a clinical trial performance significantly worse
27
     than investors had been led to expect, which caused an astounding 42% drop in Nektar’s share
28

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                        17
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 22 of 27




 1   price on Monday, June 4, 2018, when the market incorporated the new information. ¶156.

 2   Contemporaneous analyst commentary confirmed that the drop was caused by the disappointing

 3   data. ¶157. As alleged, the fundamental reason that the additional PIVOT-02 data did not meet

 4   expectations is because those expectations had been inflated by Defendants’ numerous false and

 5   misleading statements about the EXCEL trials. ¶155.

 6            In its prior order, this Court noted that the June 4, 2018 drop was not adequately alleged

 7   to be a consequence of the scheme liability allegations that have been withdrawn. Dkt. #76 at

 8   28. As the operative Complaint alleges, this drop was due to the frustration of positive

 9   expectations for the effectiveness of NKTR-214 created by the false and misleading 30-fold

10   increase claims, as the availability of more data about the drug increasingly cast doubt on the

11   optimism generated by the misleading dataset that was presented. See ¶155.

12            While the Court held that “nothing in the Complaint plausibly establishes that

13   Defendants’ misstatements about the EXCEL clinical trial, as opposed to some other fact, caused

14   Plaintiffs’ June 4, 2018 loss.” Dkt. #76 at 30, this point is addressed by the new allegations

15   establishing that false and misleading statements inflated the Company’s share price by

16   introducing the false 30-fold increase narrative to the market. The Complaint pleads that the

17   subsequent drop was a clear materialization of risk: “Defendants’ false ‘30-fold increase’ claim

18   with respect to the EXCEL trial created an undisclosed risk that future trial results that were

19   accurately reported and not manipulated would not be so rosy and would therefore disappoint the

20   market.” ¶155.

21            Because the less favorable PIVOT results, from a different study, did not reveal that the

22   statement about the EXCEL trial was false, not all inflation was removed by this drop. Investors

23   still had some reason to be optimistic about the EXCEL data (not knowing it was driven by a

24   single outlier dosed more often than was claimed), even though the PIVOT data cast doubt on

25   the effectiveness of NKTR-214. 11 In addition, Defendants helped to ensure this by continuing to

26   taut the EXCEL data during this period. ¶¶145-47. Importantly, Ninth Circuit law does not

27
         11
            The fact that the measurement criteria for these studies had differences is irrelevant, what
28   matters is that the false and misleading EXCEL data indicated NKTR-214 may be effective,
     while the PIVOT data called that into question.
     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                       18
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 23 of 27




 1   require that such a materialization of the risk actually reveal the fraudulent nature of Defendants’

 2   false and misleading statements. See Mineworkers' Pension Scheme v. First Solar Inc., 881 F.3d

 3   750, 754 (9th Cir. 2018), cert. denied, 139 S. Ct. 2741 (2019) (The court explained that “it is the

 4   underlying facts concealed by fraud that affect the stock price. Fraud simply causes a delay in

 5   the revelation of those facts. The ultimate issue [for loss causation] is whether the defendant’s

 6   misstatement, as opposed to some other fact, foreseeably caused the plaintiff’s loss.”) (citations

 7   and quotation marks omitted).

 8            B.      Plaintiff Adequately Pled Loss Causation With Respect To The October 1,
                      2018 Stock Drop
 9
              On October 1, 2018, the Plainview Report discredited Nektar’s false narrative that the
10
     EXCEL trial demonstrated a “30-fold increase” in cancer-fighting cells and also revealed that the
11
     dosing schedule had been misrepresented. ¶73. This removed the remaining inflation caused by
12
     those statements. Id. On the news, Nektar’s stock price declined 7% from its previous closing
13
     price. ¶159.
14
              In its prior order, this Court held that because the Plainview Report was based on publicly
15
     available data, it did not constitute a corrective disclosure. See Dkt. #76 at 30 (citing Meyer v.
16
     Greene, 710 F.3d 1189, 1199 (11th Cir. 2013)). Importantly, this holding was reached when the
17
     allegation in the prior complaint that Defendants hid the source of the 30-fold increase claim in
18
     their public statements was not credited, as the falsity allegations now firmly established were
19
     not credited. 12 See supra Sec. II (discussing how the misleading features of the dataset used to
20
     support the 30-fold increase claim were buried in a foreign poster and one subsequent
21
     presentation).
22
              Defendants cannot escape liability merely because the market did not immediately react
23
     to their well-hidden manipulation of data that could be discovered only by a painstaking
24
     reconstruction of their deceptive conduct. Recent authority from the Ninth Circuit has addressed
25
     this precise question. The case, In re BofI Holding, Inc. Sec. Litig., No. 18-55415, 2020 WL
26
     5951150 (9th Cir. Oct. 8, 2020), concerned whether a bank committed securities fraud by
27

28       12
           Defendants therefore miss the mark by claiming the previous loss causation allegations
     are merely repackaged. Dkt. #86 at 23. The Complaint must be read as a whole.
     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                       19
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 24 of 27




 1   portraying itself as a safer investment than it actually was. Id. at *2. The question on appeal was

 2   whether a whistleblower lawsuit and a series of blog posts could be corrective events for

 3   purposes of loss causation. Id. The blog posts, like the Plainview Report, were published

 4   anonymously on the website Seeking Alpha by an investor who acknowledged having taken a

 5   short position against the bank. Id. at *4. Also, as in this case, it was undisputed that the blog

 6   posts were based solely on information derived from public sources. Id. In a further similarity,

 7   the district court ruled that the blog posts could not be a corrective disclosure because they were

 8   derived from public sources of information. Id. While the Ninth Circuit ultimately affirmed the

 9   judgment of the district court, it rejected that rationale and provided guidance for future cases

10   where a Complaint pleads that the market did not learn of a fraud until a report was published

11   that connects previously available sources of public information for the first time.

12          The Ninth Circuit reasoned that a corrective disclosure is adequately pled where it is

13   alleged that: “(1) a corrective disclosure revealed, in whole or in part, the truth concealed by the

14   defendant's misstatements; and (2) disclosure of the truth caused the company's stock price to

15   decline and the inflation attributable to the misstatements to dissipate.” BofI Holding, Inc. Sec.

16   Litig., 2020 WL 5951150, at *6. At the pleading stage, this requires facts “plausibly suggesting”

17   that both showings can be made. Id. In the context of the blog posts, this meant that plaintiffs

18   needed to “plead with particularity facts plausibly explaining why the information was not yet

19   reflected in the company's stock price.” Id. at *9. The Ninth Circuit observed that this could be

20   accomplished by pleading that “[i]f other market participants had not done the same analysis,

21   then it is plausible that the blog posts disclosed new information that the market had not yet

22   incorporated into BofI's stock price.” Id. After a review of its precedent, the Ninth Circuit

23   explicitly rejected the existence of a bright-line rule that categorically disqualifies corrective

24   disclosures merely because they are based on already public information:

25          Contrary to the bright-line rule BofI urges us to adopt, these cases endorse a
            flexible approach to evaluating corrective disclosures. A disclosure based on
26          publicly available information can, in certain circumstances, constitute a
            corrective disclosure. The ultimate question is again one of plausibility: Based on
27
            plaintiffs’ particularized allegations, can we plausibly infer that the alleged
28          corrective disclosure provided new information to the market that was not yet
            reflected in the company's stock price? The fact that the underlying data was
     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                          20
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 25 of 27




 1          publicly available is certainly one factor to consider. But other factors include
            the complexity of the data and its relationship to the alleged misstatements, as
 2          in Amedisys and Gilead, and the great effort needed to locate and analyze it, as
            the shareholders allege here. Courts must assess these and other factors on a case-
 3
            by-case basis. We therefore decline to categorically disqualify the Seeking
 4          Alpha blog posts as potential corrective disclosures.

 5   In re BofI Holding, Inc. Sec. Litig., 2020 WL 5951150, at *10 (emphasis added). Importantly,
 6   the Ninth Circuit acknowledged that while the Meyer case relied on by Defendants is the law of
 7   the Eleventh Circuit, it is contrary to Ninth Circuit precedent and would not be extended. Id. at
 8   *10 n.5.
 9          While Defendants continue to point to the fact that the Plainview Report relied on
10   publicly available sources of information, the Complaint pleads that the market was unaware of
11   the misleading outlier-driven nature of the 30-fold increase claim, and the misrepresentations
12   about the dosing schedule, until the Plainview Report was published (which is the only
13   explanation for the drop in share price that immediately followed). The Complaint explains that
14   the market was unaware because Defendants hid the fact that only outlier data, which also
15   misrepresented the dosing schedule, supported the 30-fold increase claim. See supra Sec. II.
16   The Ninth Circuit credited similar allegations in BofI, as some of the blog posts similarly
17   “required extensive and tedious research involving the analysis of far-flung bits and pieces of
18   data.” In re BofI Holding, Inc. Sec. Litig., 2020 WL 5951150, at *11. The Ninth Circuit
19   concluded that “[t]he time and effort it took to compile this information make it plausible that the
20   posts provided new information to the market, even though all of the underlying data was
21   publicly available.” Id. Here, the allegations are analogous given the pleadings that no market
22   participant was able to follow Defendants’ breadcrumbs (which required connecting public
23   statements made in the United States to a single data point buried in a poster presented in Spain)
24   before the Plainview Report was released.
25          In BofI, the Ninth Circuit ultimately found that the blog posts did not constitute a
26   corrective disclosure because they had only a tangential relationship to the alleged false
27   statements about the bank’s conservative underwriting standards. Id. at *10-11 (detailing the
28   lack of a direct relationship). Whereas here, it is alleged that the Plainview Report directly

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                       21
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 26 of 27




 1   demonstrated that the 30-fold increase statements (which are the statements at issue in this case)

 2   were false because they relied on outlier data. See supra Sec. I. This is a direct rather than

 3   tangential relationship that easily meets the standard established by the Ninth Circuit. While the

 4   Ninth Circuit also noted that market participants would take the information with a “grain of

 5   salt” because the authors maintained a short position, that is not dispositive where, as here, the

 6   allegations are comparably strong that no market participant previously made the connections the

 7   Plainview Report made and the information it revealed to the market bears on the exact content

 8   of the false and misleading statements.

 9          This recent holding extends a tradition where courts of this circuit have rejected the

10   Meyer line of cases. See, e.g., Provenz v. Miller, 102 F.3d 1378, 1492–93 (9th Cir. 1996)

11   (“[B]efore the ‘truth-on-the-market’ doctrine can be applied, the defendants must prove that the

12   information that was withheld or misrepresented was ‘transmitted to the public with a degree of

13   intensity and credibility sufficient to effectively counterbalance any misleading impression

14   created by insider's one-sided representations.’”); see also Gilead S., 536 F.3d at 1058 (it was

15   plausibly alleged for loss causation purposes that warning letters sent to physicians would be

16   understood by physicians before the public); In re Countrywide Fin. Corp. Sec. Litig., 588 F.

17   Supp. 2d 1132, 1160 (C.D. Cal. 2008) (rejecting truth-on-the-market defense at pleading stage

18   given complexity of prospectus documents that supposedly rebutted public misrepresentations

19   about mortgage-backed securities).

20          If Defendants prevail on this ground, it will allow future manipulative conduct so long as

21   a securities fraud defense is manufactured by releasing data in a piecemeal and confusing manner

22   so it delays the time when (if ever) the market can digest it. That Plainview was the first market

23   participant to finally unravel the web and grasp the misleading nature of Defendants’ false and

24   misleading statements is to their credit. What matters is not that these investors took a short

25   position, as was prudent given their discovery, but instead that the share value of Nektar

26   plummeted when they published their findings and the market learned the truth of Defendants’

27   false and misleading statements.

28

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                        22
     Case 4:18-cv-06607-HSG Document 87 Filed 10/15/20 Page 27 of 27




 1   IV.    CONCLUSION
 2          For the foregoing reasons, Defendants’ motion to dismiss should be denied in its entirety.

 3   If this Court grants it, in whole or in part, Plaintiffs respectfully request leave to amend under

 4   Fed. R. Civ. P. 15(a) to cure any defects.

 5

 6   Dated: October 15, 2020                                Respectfully submitted,

 7
                                                            By: /s/ Thomas A. Dubbs
 8                                                          Thomas A. Dubbs (pro hac vice)
                                                            Michael P. Canty (pro hac vice)
 9                                                          Marisa N. DeMato (pro hac vice)
                                                            James E. McGovern (pro hac vice)
10                                                          Thomas G. Hoffman (pro hac vice)
                                                            LABATON SUCHAROW LLP
11                                                          140 Broadway
                                                            New York, New York 10005
12                                                          Telephone: (212) 907-0700
                                                            Facsimile: (212) 818-0477
13                                                          Email: tdubbs@labaton.com
                                                            mcanty@labaton.com
14                                                          mdemato@labaton.com
                                                            jmcgovern@labaton.com
15                                                          thoffman@labaton.com
                                                            Attorneys for Plaintiffs
16
                                                            James M. Wagstaffe (#95535)
17                                                          WAGSTAFFE, VON LOEWENFELDT,
                                                            BUSCH & RADWICK, LLP
18                                                          100 Pine Street, Suite 725
                                                            San Francisco, California 94111
19                                                          Telephone: (415) 357-8900
                                                            Facsimile: (415) 371-0500
20                                                          Email: wagstaffe@wvbrlaw.com

21                                                          Liaison Counsel for the Class

22

23

24

25

26

27

28

     PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     CASE NO.: 4:18-CV-06607-HSG                                                                          23
